Exhibit 10.3

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as
of January 5, 2011, is entered into between Jarden Corporation, a Delaware
corporation (the “Company”) and James E. Lillie, (the “Employee”).

WITNESSETH:

WHEREAS, the Company and the Employee are parties to a Second Amended and
Restated Employment Agreement, dated as of May 24, 2007, as amended by the First
Amendment to Second Amended and Restated Employment Agreement, dated as of
December 16, 2009 (as amended, “Employment Agreement”); and

WHEREAS, the Company desires to continue to employ Employee as President and
Chief Operating Officer of the Company on the terms and conditions hereinafter
set forth; and

WHEREAS, Employee is willing to continue to be employed as President and Chief
Operating Officer of the Company on such terms and conditions; and

WHEREAS, the members of the Compensation Committee have considered potential
future compensation for senior executives and retained independent consultants
to assist with this review; whereupon, based on the results of its review, the
Compensation Committee thereafter concluded that it would recommend that the
Board adopt the employment and compensation arrangements in this Agreement; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors and the
Company’s Board of Directors, at meetings duly called and held, have each
authorized and approved the execution and delivery of this Agreement by the
Company; and

WHEREAS, the Company and Employee desire to enter into this Agreement which
shall be deemed to amend, restate and replace the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee hereby agree as follows:

1. Employment. The Company hereby continues to employ the Employee as Chief
Operating Officer of the Company, and the Employee accepts such employment, upon
the terms and subject to the conditions set forth in this Agreement.
Notwithstanding the foregoing, it is understood and agreed that the Employee
from time to time may (a) be appointed to additional offices or to different
offices than those set forth above provided they are within a fifty mile radius
of the current Rye, New York, location, (b) perform such duties other than those
set forth above, and/or (c) relinquish one or more of such offices or other
duties, as may be mutually agreed by and between the Company and the Employee;
and, that no such action shall be deemed or construed to otherwise amend or
modify any of the remaining terms or conditions of this Agreement.



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall commence on the date hereof and shall
end on December 31, 2012 (the “Initial Term”), subject to earlier termination
pursuant to the provisions of Section 10. The employment of the Employee shall
automatically continue hereunder following the Initial Term for the successive
one (1) year periods (the “Renewal Terms”) unless the Company or the Employee
gives written notice to the other at least (90) ninety days prior to the end of
the Initial Term. Subsequent to the Initial Term, the employment of the Employee
hereunder may be terminated at the end of any Renewal Term by delivery by either
the Employee or the Company of a written notice to the other part at least
(90) ninety days prior to the end of any Renewal Term.

3. Duties. During the term of this Agreement, the Employee shall, subject to the
provisions of Section 1 above, serve as President and/or Chief Operating Officer
of the Company and shall perform all duties commensurate with his position that
may be assigned to him by the Chief Executive Officer of the Company and/or by
the Board of Directors of the Company consistent with such position. The
Employee shall devote substantially all of his time and energies to the business
and affairs of the Company and shall use his best efforts, skills and abilities
to promote the interests of the Company as necessary to diligently and
competently perform the duties of his position.

4. Compensation and Benefits. During the term of this Agreement, the Company
shall pay to the Employee, and the Employee shall accept from the Company, as
compensation for the performance of services under this Agreement and the
Employee’s observance and performance of all of the provisions hereof, a salary
of $750,000 per year (the “Base Compensation”). The Base Compensation shall be
reviewed annually and shall be increased by a minimum of the Consumer Price
Index. In addition, the Employee shall be eligible for a bonus package based on
performance. The decision as to whether to pay the Employee a bonus, as well as
the amounts and terms of any such bonus package, shall be determined by the
Compensation Committee of the Board of Directors as part of its annual budget
review process. In addition to any other bonus(es), whether based on
performance, operations or otherwise, that the Compensation Committee may award
to Employee pursuant to the Company’s Short-Term Cash Incentive Awards under the
Plan (as defined below) or such other similar plan that the Company may have in
place, the bonus program shall give the Employee the opportunity to earn up to
50% of Base Compensation in each year if the Company achieves the Company’s
budgeted earnings per share target for such year as approved by the Board of
Directors and up to 100% of Base Compensation in each year if the Company
achieves earnings per share equal to the performance target set by the
Compensation Committee for payment of maximum bonus to the Company’s employees
generally. In addition, the Employee will be eligible to be awarded a
discretionary bonus of up to 50% of Base Compensation for services specifically
performed relating to exceptional performance related to other corporate
activity undertaken by the Company in any year (the “Discretionary Bonus”). Any
Discretionary Bonus shall be determined in the sole discretion of either the
Board of Directors or its Compensation Committee.

 

2



--------------------------------------------------------------------------------

The Employee’s salary shall be payable in accordance with the normal payroll
practices of the Company and shall be subject to withholding for applicable
taxes and other amounts. During the term of this Agreement, the Employee shall
be entitled to participate in or benefit from, in accordance with the
eligibility and other provisions thereof, such medical, insurance, and other
fringe benefit plans or policies as the Company may make available to, or have
in effect for, its personnel with commensurate duties from time to time. The
Company retains the rights to terminate or alter any such plans or policies from
time to time. The Employee shall also be immediately entitled to four weeks of
vacations as well as sick leave and other similar benefits in accordance with
policies of the Company from time to time in effect for personnel with
commensurate duties. During the Initial Term and any Renewal Terms, the Company
will reimburse Employee up to $25,000 per year for the cost of premiums for life
insurance for the benefit of the Employee.

On the date hereof and on January 1 of each year after the date hereof ending
on, but including, January 1, 2012 (or, if any such date is not a business day,
on the next succeeding business day), provided Employee is employed on such
date, Employee shall be entitled to receive the annual grants of restricted
stock (the “Restricted Stock”) set forth in the table below, to be issued under
the Company’s 2009 Stock Incentive Plan, as amended (the “Plan”) or such other
similar stock plan that the Company may have in place, based on the long-term
incentive framework for the Company adopted by the Compensation Committee. The
restrictions on the awards shall lapse based on achievement of a target
appreciation in the stock price of the common stock of the Company set by the
Compensation Committee at the time of grant, but not to exceed a maximum target
appreciation percentage according to the following table:

 

   

Grant

       

Date

  

Maximum Target Stock Price

Appreciation (%) over Closing Price on

Last Trading Day of Prior Year

      

70,000

     January 2011    12%     

70,000

     January 1, 2012    12%   

The vesting target shall be achieved on the date that the average closing price
of the Company’s common stock on the New York Stock Exchange (or such other
securities exchange on which the Company’s common stock may then be traded) for
any period of five consecutive trading days equals or exceeds a price
representing an increase over the closing price on the last trading day of the
prior calendar year at least equal to the target stock price appreciation
percentage set by the Compensation Committee (up to the maximum set forth
above). In the event that a Change of Control of the Company (as defined herein)
occurs prior to achievement of the vesting targets for each annual grant of
Restricted Stock pursuant to this Section 4, each of the annual restricted stock
awards set forth in this Section 4 shall be immediately granted, notwithstanding
whether the scheduled grant date has been achieved, and the restrictions on all
such shares of Restricted Stock shall immediately lapse and such shares shall
become fully vested.

 

3



--------------------------------------------------------------------------------

In the event that the Company does not have a stock incentive plan in place on
or prior to January 1 of each year with enough shares to be granted to the
Employee pursuant to this Section 4, the Company shall grant to the Employee
such number of shares of Restricted Stock that are available under the Company’s
stock incentive plans, and in lieu of any shares of Restricted Stock not granted
(the “Remaining Stock”), Employee shall receive a mutually acceptable
compensation package having performance targets and a value equivalent to the
value of the shares of Remaining Stock not issued to the Employee as determined
in good faith by the Compensation Committee or Board of Directors, as the case
may be.

Upon satisfaction of the conditions and the lapsing of the restrictions on each
grant of Restricted Stock as set forth in this Section 4, Employee shall be
entitled to (i) satisfy the minimum withholding tax obligation (or such greater
withholding amount as the Compensation Committee may approve) by electing to
have the Company withhold from the Restricted Stock that number of shares having
a Fair Market Value (as defined in the Plan) equal to the minimum amount
required to be withheld (or such greater withholding amount as the Compensation
Committee may approve), determined on the date that the amount of tax to be
withheld is to be determined, and (ii) thereafter sell only 20% (but not more
than 20%) of such remaining vested shares in any calendar year ending prior to
January 1, 2012, provided that Employee shall be entitled to sell all such
vested shares at any time on or after January 2012, subject to applicable law,
regulation or stock exchange rule. The foregoing 20% limitation shall lapse upon
a Change of Control of the Company.

The number of shares granted and the target share price shall be adjusted for
changes in the common stock as outlined in Section 18.4 of the Plan or as
otherwise mutually agreed in writing between the parties. The terms of each
grant of Restricted Stock hereunder shall be set forth in a Restricted Stock
Award Agreement, substantially similar to the form used for the 2010 restricted
share grant to Employee, which will reflect the terms of this Section 4.

As used herein, “Change of Control of the Company” means and shall be deemed to
have occurred if:

(i) any person (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 50 percent or more of the total
voting power of all the then-outstanding Voting Securities; or

(ii) the individuals who, as of the date hereof, constitute the Board, together
with those who first become directors subsequent to such date and whose
recommendation, election or nomination for election to the Board was approved by
a vote of at least a majority of the directors then still in office who either
were directors as of the date hereof or whose recommendation, election or
nomination for election was previously so approved (the “Continuing
Directors”),cease for any reason to constitute a majority of the members of the
Board; or

 

4



--------------------------------------------------------------------------------

(iii) the stockholders of the Company approve a merger, consolidation,
recapitalization or reorganization of the Company or a subsidiary, reverse split
of any class of Voting Securities, or an acquisition of securities or assets by
the Company or a subsidiary, or consummation of any such transaction if
stockholder approval is not obtained, provided, that any such transaction in
which the holders of outstanding Voting Securities immediately prior to the
transaction receive (or, in the case of a transaction involving a subsidiary and
not the Company, retain), with respect to such Voting Securities, voting
securities of the surviving or transferee entity representing more than 60
percent of the total voting power outstanding immediately after such transaction
shall not be deemed a Change of Control if the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in such transaction; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

“Voting Securities or Security” means any securities of the Company which carry
the right to vote in the election of, or participate in the appointment of, the
Company’s directors.

5. Reimbursement of Business Expenses. During the term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
satisfactory to the Company and in specific accordance with such guidelines as
may be established from time to time by the Company, the Employee shall be
reimbursed by the Company for all reasonable business expenses actually and
necessarily incurred by the Employee on behalf of the Employer in connection
with the performance of services under this Agreement.

6. Representation of Employee. The Employee represents and warrants that that he
is not party to, or bound by, any agreement or commitment, or subject to any
restriction, including but not limited to agreements related to previous
employment containing confidentiality or non compete covenants, which in the
future may have a possibility of adversely affecting the business of the Company
or the performance by the Employee of his material duties under this Agreement.

7. Confidentiality. (For purposes of this Section 7, all references to the
Company shall be deemed to include the Company’s subsidiary corporations.)

(a) Confidential Information. The Employee acknowledges that he will have
knowledge of, and access to, proprietary and confidential information of the
Company, including, without limitation, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, financial
and marketing information and the identity of customers and suppliers
(collectively, the “Confidential

 

5



--------------------------------------------------------------------------------

Information”), and that such information, even though it may be contributed,
developed or acquired by the Employee, constitutes valuable, special and unique
assets of the Company developed at great expense which are the exclusive
property of the Company. Accordingly, the Employee shall not, either during or
subsequent to the term of this Agreement, use, reveal, report, publish, transfer
or otherwise disclose to any person, corporation or other entity, any of the
Confidential Information without the prior written consent of the Company,
except to responsible officers and employees of the Company and other
responsible persons who are in a contractual or fiduciary relationship with the
Company and who have a need for such information for purposes in the best
interests of the Company, and except for such information which is or becomes of
general public knowledge from authorized sources other than the Employee. The
Employee acknowledges that the Company would not enter into this Agreement
without the assurance that all such confidential and proprietary information
will be used for the exclusive benefit of the Company.

(b) Return of Confidential Information. Upon the termination of Employee’s
employment with the Company, the Employee shall promptly deliver to the Company
all drawings, manuals, letters, notes, notebooks, reports and copies thereof and
all other materials relating to the Company’s business.

8. Noncompetition. (For purposes of this Section 8, all references to the
Company shall be deemed to include the Company’s subsidiary corporations).
During the term set forth below, the Employee will not utilize his special
knowledge of the business of the Company and his relationships with customers
and suppliers of the Company to compete with the Company. During the term of
this Agreement and for a period of twelve (12) months after the expiration or
termination of this Agreement, the Employee shall not engage, directly or
indirectly or have an interest, directly or indirectly, anywhere in the United
States of America or any other geographic area where the Company does business
or in which its products are marketed, alone or in association with others, as
principal, officer, agent, employee, capital, lending of money or property,
rendering of services or otherwise, in any business directly competitive with or
similar to that engaged in by the Company (it being understood hereby, that the
ownership by the Employee of 2% or less of the stock of any company listed on a
national securities exchange shall not be deemed a violation of this Section 8).
During the same period, the Employee shall not, and shall not permit any of his
employees, agents or others under his control to, directly or indirectly, on
behalf of himself or any other person, (i) call upon, accept business from, or
solicit the business of any person who is, or who had been at any time during
the preceding two years, a customer of the Company or any successor to the
business of the Company, or otherwise divert or attempt to divert any business
from the Company or any such successor, or (ii) directly or indirectly recruit
or otherwise solicit or induce any person who is an employee of, or otherwise
engaged by, the Company or any successor to the business of the Company to
terminate his or her employment or other relationship with the Company or such
successor.

9. Remedies. The restrictions set forth in Section 7 and 8 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the Company
would

 

6



--------------------------------------------------------------------------------

be irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breech of the provisions of Section 7 or 8.
Accordingly, the Employee agrees that, in addition to any other remedies
available to the Company, the Company shall be entitled to seek injunctive and
other equitable relief to secure the enforcement of these provisions. If any
provisions of Sections 7, 8 or 9 relating to the time period, scope of
activities or geographic area of restrictions is declared by a court of
competent jurisdiction to exceed the maximum permissible time period, scope of
activities or geographic area, as the case may be, shall be provisions of
Section 7, 8 or 9 other than those described in the preceding sentence are
adjudicated to be invalid or unenforceable, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties.

10. Termination. This Agreement may be terminated prior to the expiration of the
term set forth in Section 2 upon the occurrence of any of the events set forth
in, and subject to the terms of, this Section 10.

(a) Death. This Agreement will terminate immediately and automatically upon the
death of the Employee.

(b) Disability. This Agreement may be terminated at the Company’s option,
immediately upon written notice to the Employee, if the Employee shall suffer a
permanent disability. For the purpose of this Agreement, the term “permanent
disability” shall mean the Employee’s inability to perform his duties under this
Agreement for a period of 120 consecutive days or for an aggregate of 180 days,
whether or not consecutive, in any twelve month period, due to illness, accident
or any other physical or mental incapacity, as reasonably determined by the
Board of Directors of the Company. In the event of termination for disability,
the Employee will also be entitled to receive medical benefits generally
available to other disabled employees of the Company.

(c) Cause. This Agreement may be terminated at the Company’s option, immediately
upon written notice to the Employee, upon: (i) breach by the Employee of any
material provision of this Agreement not cured within ten (10) days after
written notice of such breach is given by the Company to the Employee;
(ii) gross negligence or willful misconduct of the Employee in connection with
the performance of his duties under this Agreement, or Employee’s willful
refusal to perform any of his duties or responsibilities required pursuant to
this Agreement; or (iii) fraud, criminal conduct or embezzlement by the
Employee.

(d) Without Cause. This Agreement may be terminated pursuant to the terms of
Section 2 or on thirty (30) days written notice (the thirtieth day following
such notice being herein sometimes called the “Termination Date”) by the Company
without cause, subject to the following provision.

 

7



--------------------------------------------------------------------------------

If the Employee’s employment is terminated by the Company without Cause, or upon
Disability, the Employee shall receive an amount (the “Severance Amount”) equal
to the sum of the following: (i) twenty-four months’ Base Compensation; plus
(ii) continuation of health insurance and other benefits at the expense of
Company for the period for which the Employee could elect COBRA continuation
coverage under the Company’s health insurance plans as a result of his
termination of employment; plus (iii) the greater of (x) twenty-four months’
target bonus which Employee would have been entitled to receive for achieving
budget for the year in which Employee’s employment was terminated and (y) the
sum of the actual performance bonuses (excluding Discretionary Bonuses), if any,
paid to Employee with respect to the two fiscal years immediately preceding the
year in which Employee’s employment was terminated; plus (iv) full vesting of
any outstanding stock options and the lapsing of any restrictions over any
restricted shares owned by the Employee; provided, however, that if the Employee
is terminated without Cause or if this Agreement is not renewed at the end of
the Initial Term or any Renewal Term, the preceding subclause (iv) above shall
not apply, except that all unvested stock options shall immediately vest as of
the Termination Date. Employee will also be entitled to receive a cash payment
in a lump sum within 10 days after termination of employment, or, if, on the
date of such termination of employment the Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), on the day after the expiration of six (6) months
following such termination of employment. The amount of such payment shall be
the actuarially determined value of the cost of coverage under the Company’s
medical, dental and vision care plans for a period equal to the difference
between 24 months and the period for which the Employee could elect COBRA
continuation coverage under the Company’s health insurance plans.

The cash portion of the Severance Amount shall be paid to the Employee as
promptly as practicable after the date of Termination and in no event later than
ten (10) days after termination, provided that, if Employee is a “specified
employee” within the meaning of Section 409A of the Code, at the time of his
termination of employment, then (1) no later than ten (10) days after the date
of Termination, Employee shall be paid the cash portion of the Severance Amount
in an amount equal to no more than two times the lesser of (A) the sum of the
Employee’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the year preceding the year in which the
Employee’s employment terminates (adjusted for any increase that was expected to
continue indefinitely if the Employee’s employment had not terminated) or
(B) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Employee’s
employment terminates, and (2) any remaining Severance Amount shall be paid six
(6) months and one (1) day following his termination of employment.

Payment of the Severance Amount shall be in lieu of all other financial
obligations of the Company to the Employee and all other benefits in this
Agreement shall cease as of the date of termination. The Employee shall have no
obligation to seek other employment or otherwise mitigate damages hereunder. For
the avoidance of doubt, it is understood that the Company will pay all amounts
owed to Employee prior to the date of

 

8



--------------------------------------------------------------------------------

termination, including incentive compensation earned up through the date of
termination in the same manner as all other plan participants. Notwithstanding
anything in the incentive compensation plan, Employee need not be employed at
the date the incentive payments are made to be eligible for this payment. The
employee and the company shall enter into a mutual release of claims against one
another following the termination of employment.

(e) Excise Tax Gross-Up.

(i) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of exercisability of any stock option) to Employee or for his
benefit (whether paid or payable or distributed or distributable) pursuant to
the terms of this Agreement or otherwise (a “Payment”) would be subject, in
whole or in part, to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Employee shall be entitled to receive from the Company
an additional payment (the “Gross-Up Payment”) in an amount such that the net
amount of the Payment and the Gross-Up Payment retained by Employee after the
calculation and deduction of all Excise Taxes (including any interest or
penalties imposed with respect to such taxes) on the Payment and all federal,
state and local income tax, employment tax and Excise Tax (including any
interest or penalties imposed with respect to such taxes) on the Gross-Up
Payment provided for in this Section 10(e) and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payment, shall be equal to the
Payment.

(ii) All determinations required to be made under this Section 10(e), including
whether and when the Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be used in arriving at such
determinations shall be made by the Accountants (as defined below) which shall
provide Employee and the Company with detailed supporting calculations with
respect to such Gross-Up Payment within ten (10) days after termination of
Employee’s employment or such other event which results in a Payment which could
necessitate a Gross-Up Payment. For purposes of this Agreement, the
“Accountants” shall mean PricewaterhouseCoopers LLP or another accounting firm
mutually acceptable to the Company and Employee. For purposes of determining the
amount of the Gross-Up Payment, Employee shall be deemed to pay Federal income
taxes at the applicable marginal rate of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made and to pay any
applicable state and local income taxes at the applicable marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the reduction in federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year (determined with
regard to limitations on deductions based upon the amount of Employee’s adjusted
gross income). To the extent practicable, any Gross-Up Payment with respect to
any Payment shall be paid by the Company at the time Employee is entitled to
receive the Payment and in no event shall any Gross-Up Payment be paid later
than 10 days after the receipt by Employee of the Accountants’ determination.
Any determination by the Accountants shall be binding upon the

 

9



--------------------------------------------------------------------------------

Company and Employee, including for purposes of withholding on amounts payable
under this Agreement. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that the Gross-Up Payment made will have
been an amount that is greater or less than the Company should have paid
pursuant to this Section 10(e) (an “Overpayment” or “Underpayment,”
respectively). In the event that the Gross-Up Payment is determined by the
Accountants or pursuant to any proceeding or negotiations with the Internal
Revenue Service to be less than the amount initially determined by the
Accountants, Employee shall promptly repay the Overpayment to the Company;
provided, however, that in the event any portion of the Gross-Up Payment to be
repaid to the Company has been paid to any Federal, state or local tax
authority, repayment thereof shall not be required until actual refund or credit
of such portion has been made to Employee. In the event that the Company
exhausts its remedies pursuant to Section 10(e) (iii) and Employee is required
to make a payment of any Excise Tax, the Company shall promptly pay the
Underpayment to or for Employee’s benefit.

(iii) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable
after Employee is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Employee shall not pay such claim prior to the expiration
of the 30-day period following the date on which Employee gives such notice to
the Company (or such shorter period ending on the date that any payment of
taxes, interest and/or penalties with respect to such claim is due). If the
Company notifies Employee in writing prior to the expiration of such period that
it desires to contest such claim, Employee shall:

(a) give the Company any information reasonably requested by the Company
relating to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order to effectively contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such
claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify Employee for and hold Employee
harmless from, on an after-tax basis, any Excise Tax, income tax or employment
tax (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of all related costs and expenses. Without
limiting the foregoing provisions of this Section 10(e), the Company shall
control all

 

10



--------------------------------------------------------------------------------

proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Employee to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine. The Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

Notwithstanding any other provision of this Section 10(e), (i) all taxes and
related expenses described in this Section 10(e) shall be paid or reimbursed no
later than the end of the year following the year in which the applicable taxes
are remitted or, in the case of expenses with respect to which there is no
remittance of taxes, no later than the end of the year following the year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation, and (ii) if the Employee is a “specified
employee” within the meaning of Section 409A of the Code at the time of his
termination of employment, no tax or related expense shall be paid or reimbursed
hereunder during the six-month period beginning on the date of such termination
of employment.

 

  11. Miscellaneous.

(a) Survival. The provisions of Sections 7, 8 and 9 shall survive the
termination of this Agreement.

(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and merges and supersedes any prior or contemporaneous agreements
between the parties pertaining to the subject matter hereof.

(c) Modification. This Agreement may not be modified or terminated orally; and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced; provided, however, that the Employee’s compensation
may be increased at any time by the Company without in any way affecting any of
the other terms and conditions of this Agreement, which in all other respects
shall remain in full force and effect.

(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, not to preclude such party from
taking any other action at any time which it would legally be entitled to take.

 

11



--------------------------------------------------------------------------------

(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party.

(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the recipient’s address set forth below, or to such other address as any party
may specify by notice to the other party; provided, however, that any notice of
change of address shall be effective only upon receipt.

 

To the Company:    Jarden Corporation    Suite B-302    555 Theodore Fremd
Avenue    Rye, New York 10580    Attention: Chief Executive Officer To the
Employee:    Mr. James E. Lillie

(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

(h) Jurisdiction; Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts of New York County, New York. Any breach of any
provision of this Agreement shall be deemed to be a breach occurring in the
State of New York and the parties irrevocably and expressly agree to submit to
the jurisdiction of the courts of the State of New York or the Federal Courts
having concurrent geographic jurisdiction, for the purpose of resolving any
disputes among them relating to this Agreement or the transactions contemplated
by this Agreement.

(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.

 

12



--------------------------------------------------------------------------------

(j) Effectiveness. This Agreement shall be effective and in full force and
effect as of the date first written above.

(k) Compliance with Section 409A. Notwithstanding any other provision of this
Agreement, for purposes of this Agreement, the Employee shall not be treated as
having terminated employment with the Company unless and until the Employee has
incurred a “separation from service” within the meaning of Section 409A of the
Code and all amounts payable hereunder and benefits to be provided hereunder
shall be paid and/or provided in compliance with Section 409A of the Code or in
accordance with an applicable exemption from Section 409A of the Code.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have duly executed this Agreement
as of the date set forth above.

 

JARDEN CORPORATION

/s/ Ian G. H. Ashken

Name: Ian G. H. Ashken Title: Vice Chairman and Chief Financial Officer

/s/ James E. Lillie

JAMES E. LILLIE

 

14